Case 2:18-cr-00286-DWA Document 2 Filed 10/23/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

Vv. Criminal No. pam :
SHERRY COLLINGWOOD a L E D
OCT 23 2010
INDICTMENT MEMORANDUM CLERK U.S, DISTRICT COURT

 

WEST, DIST. OF PENNSYLVANIA
AND NOW comes the United States of America, by its counsel, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Mary McKeen Houghton,
Assistant United States Attorney for said District, and submits this Indictment Memorandum to
the Court:
I. THE INDICTMENT
A grand jury sitting in the Western District of Pennsylvania returned a one-count

Indictment against the above-named defendant for an alleged violation of federal law:

 

COUNT OFFENSE/DATE TITLE/SECTION
1 Copyright Infringement 17 U.S.C. §
506(a)(1)(A) and 18
From in or around January 2014 to in and around US.C. §§ 2 and
March 2017 2319(b)(1)

Il. ELEMENTS OF THE OFFENSE
As to Count 1:
In order for the crime of Copyright Infringement, in violation of 17 U.S.C. §
506(a)(1)(A) and 18 U.S.C. §§ 2 and 2319(b)(1), to be established, the government must prove

all of the following essential elements beyond a reasonable doubt:

 

 
 

Case 2:18-cr-00286-DWA Document 2 Filed 10/23/18 Page 2 of 3

1.

A valid copyright exists which has been registered with the U.S.

Copyright Office of the Library of Congress any time before the filing of an indictment.

2.

The defendant "infringed" or violated the rights reserved to the owner

of the copyright to control the reproduction of the work and its distribution. Specifically, the

defendant infringed the right of a valid copyright owner by reproducing and distributing copies

of copyright works without the permission of the copyright owner.

3.

The defendant acted willfully, that is, with the specific intent to

deliberately violate a known legal duty and with the purpose of commercial advantage and private

financial gain.

4.

The defendant reproduced or distributed, including by electronic means,

during any 180 day period, ten (10) or more copies of one (1) or more copyrighted works,

which have a retail value of more than $2,500.00.

17 US.C. § 506(a)(1) and 18 U.S.C. § 2319(b)(1);

United States __v. Manzer, 69 F.3d 222, 227 (8°
Cir. 1995); United States v. Hux, 940 F.2d314, 319

(is Cir. 1991); United States v. Wise, 550 F.2d 1180
(9th Cir. 1977), cert. denied 434 U.S. 929 (1977).

 

 

Ii. PENALTIES

As to Count 1: Copyright Infringement (17 U.S.C. § 506(a)(1)(A) and 18

U.S.C. §§ 2 and 2319(b)(1)):

1.
(a)
(b)

Individuals - The maximum penalties for individuals are:

imprisonment of not more than five (5) years (18 U.S.C. § 2319(b)(1));

a fine not more than the greater of:

(1) $250,000 (18 U.S.C. § 3571(b)(3));

 

 
Case 2:18-cr-00286-DWA Document 2 Filed 10/23/18 Page 3 of 3

or
(2) an alternative fine in an amount not more than the greater of twice

the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the
defendant, unless the imposition of this alternative fine would unduly complicate or prolong the
sentencing process (18 U.S.C. § 3571(d));

(c) a term of supervised release of not more than three (3) years (18 U.S.C. §
3583);

(d) Any or all of the above.

IV. MANDATORY SPECIAL ASSESSMENT

A mandatory special assessment of $100.00 must be imposed at each count upon

which the defendant is convicted, pursuant to 18 U.S.C. § 3013.
V. RESTITUTION

Restitution may be required in this case as to Count One, together with any

authorized penalty, as part of the defendant's sentence pursuant to 18 U.S.C. §§ 3663, 3663A, and

3664.

VI. FORFEITURE
As set forth in the Indictment, forfeiture may be applicable in this case.
Respectfully submitted,

SCOTT W. BRADY
United States Attorney

if fj 4
MA C N HOUGHTON

Assistant U.S. Attorney
PA ID No. 31929

 

 
